 [ex10-43_001.jpg]

 

June 22, 2015

 

Nell. H. Beattie

***********

 

Dear Nell:

 

VBI Vaccines Inc. (the “Company”) is pleased to offer you employment in the
position of Director, Corporate Development and Investor Relations reporting to
the Chief Executive Officer. Your anticipated start date will be no later than
June 29, 2015.

 

This letter is intended to summarize some of the terms of your employment. We
refer you to the policies, plans and practices of the Company for more details
on the terms and conditions of your employment.

 

Generally, your duties and responsibilities as the Company’s Director, Corporate
Development and Investor Relations are to:

 

Corporate Development (in collaboration with CEO & VP: Business Development)

 

Acquisitions



 



  ● Lead and/or support investigation of new opportunities (e.g., products,
verticals, geographies) for potential investment to accelerate the company’s
strategy   ● Build the company’s acquisition strategy, working closely with the
Leadership Team   ● Actively manage the acquisition funnel: including
opportunity identification, target assessment, market research, financial
analysis, etc.   ● Play a pivotal role in the deal team and manage/contribute to
key deal activities on all transactions, including:       ○ Financial modeling,
including valuation and synergy development       ○ Due diligence       ○
Definitive agreement negotiation       ○ Investment memo / board presentations  
● Interact regularly with third party advisors (legal, financial, tax,
consultants)   ● Lead post-merger integration planning and implementation



 

Investments

 

  ● Lead and/or support analysis of venture and minority investment
opportunities   ● Review term sheets and investment agreements   ● Lead and/or
support due diligence, working closely with operating teams   ● Manage regular
reporting on investments

 

 [ex10-43_002.jpg]



 

   

 





 [ex10-43_003.jpg]

 

Corporate

 

  ● Work closely with senior management to identify and drive key strategy
projects, providing leadership and analytical support where needed   ● Lead
and/or support major corporate initiatives (e.g., partnerships, organizational
change, negotiations, etc.)   ● Prepare materials for Board of Directors
meetings, including regular business updates, strategy reviews, and special
topics

 

Investor Relations (in collaboration with CEO and CFO)

 

  ● Participate and/or present at Investor meetings and conferences   ● Receive
and screen investor calls, providing approved distribution materials, answering
questions and deferring inquiries as appropriate to CEO and CFO.   ● Provide
support by composing and/or editing a variety of documents. This may include
highly confidential correspondence, contracts and proposals.   ● Assist with the
review and approval of corporate communications documents including press
releases, website postings, and regulatory filings.   ● Assist with the
preparation and distribution of Investor Relations materials as directed by CEO
and CFO.

 

You will be an “at-will” employee, which means that either you or the Company
may end the employment relationship at any time for any reason or no reason at
all. This offer letter does not constitute, and is not intended to be, a
contract of employment for any set period of time.

 

Your anticipated base salary will be the equivalent of $125,000 payable
semi-monthly (which equates to $5,208.33 USD each pay period), less appropriate
withholdings and payable in accordance with the Company’s standard payroll
policies (the “Base Salary”). Financial circumstances permitting, the Company
conducts an annual performance review of all employees. Performance bonuses are
determined based on the individual’s performance as well as that of the company
attaining its corporate objectives as well. You will be eligible to be
considered for an annual cash bonus of up to twenty-five percent (25%) of your
then applicable Base Salary (the “Bonus”). Bonus entitlement shall be based on
you meeting certain performance objectives, which shall be mutually established
with the Company within three months after the start date and shall be
re-established on an annual basis thereafter as approved by the Board of
Directors. Entitlement to this bonus will be contingent upon you remaining
actively employed with the Company through the date any Bonus is paid. The Bonus
will generally be paid within ninety (90) days after the end of the applicable
calendar year. You shall not be entitled to any portion of any Bonus that might
otherwise have been awarded for any calendar year during which your employment
terminates for any reason. All determinations regarding any Bonus will be made
by the Board in its sole discretion.

 



 [ex10-43_004.jpg]

 

   

 





 [ex10-43_003.jpg]

 

As a condition of employment you will be required to relocate to the
Cambridge-area, MA. The Company agrees to cover reasonable costs of relocation
up to a maximum of seven thousand five hundred ($7,500.00). Expenses that may be
covered include, but are not limited to, costs charged by a moving company to
relocate your belongings including insurance and storage costs related to the
move, house-hunting trips but excluding costs related to the sale of your
existing home except any commission paid to a registered real estate agent for
their assistance in selling your current residence and any commission or fees
paid on the purchase or rental of your new residence. For greater certainty,
land transfer fees are considered as part of the capital cost of purchasing a
home and not as moving expenses. In addition, the Company will reimburse you up
to a maximum of four thousand dollars ($4,000.00) of transitional housing costs
during the first month after your start date. The relocation and housing
expenses will be reimbursed upon submission of an expense report including
supporting documentation and/or original receipts.

 

The company also agrees to pay you a signing bonus of thirty-seven thousand five
hundred dollars ($37,500.00) (“Signing Bonus”), payable in the first payroll
following your start date. Should you resign or be terminated for Cause prior to
the second anniversary from your employment start date, fifty percent (50%) of
the Signing Bonus is fully repayable.

 

“Cause” means that, in the good faith and reasonable determination of the Board,
you have (i) breached any fiduciary duty or legal or contractual obligation to
the Company; (ii) engaged in gross negligence, willful misconduct, fraud,
embezzlement, acts of dishonesty, or a conflict of interest relating to the
affairs of the Company or any of its subsidiaries or affiliates; (iii) been
convicted of or pleaded nolo contendere to: (A) any misdemeanor relating to the
affairs of the Company or any of its subsidiaries or affiliates; or (B) any
felony or indictable offence; or (iv) engaged in a violation of any federal,
state laws or foreign securities laws.

 

You will be eligible to participate in such healthcare, insurance and 401(k)
benefits as may be offered to the Company’s employees from time to time. The
terms and carrier of the Company’s healthcare, insurance and 401(k) benefits are
subject to change from time to time, at the Company’s sole discretion.

 

You will be eligible to receive options to purchase shares of the capital stock
of VBI Vaccines Inc. through its 2014 Equity Incentive Plan (“SOP Plan”),
subject at all times to the terms of, and as described more fully in, the SOP
Plan. Subject to approval of the Board of Directors, you will be granted 35,000
stock options at closing price of the stock on the date of grant, and subject to
the following vesting: i) 25% of the grant vesting on the first year anniversary
of your employment, ii) beginning in month 13 and monthly thereafter until month
48, a pro-rata portion of the remaining 75%.

 

You will be eligible to accrue a total three week’s paid vacation during each
complete year of your employment, which vacation must be taken at a time
convenient to the Company. You are expected to use your full vacation allotment
each year; any unused vacation time at the end of each completed year of your
employment will not be carried forward from one year into the next, unless
otherwise modified by company policy.

 

Your employment is contingent upon (a) the completion of standard employment
forms and favourable reference checks; (b) providing verification of employment
eligibility in the United States, pursuant to the Immigration and Reform Control
Act of 1986; and (c) execution by you of the attached Intellectual Property and
Confidential Information Agreement in the form attached. All payments described
in this offer are subject to applicable withholdings and taxes.

 

 [ex10-43_004.jpg]

 

   

 





 [ex10-43_003.jpg]

 

If your employment is terminated after the first anniversary of this Agreement
by the Company without Cause (other than as a result of the death or Disability
of the Employee) or by the Employee for Good Reason, the Employee shall be
entitled to payments of Base Salary and properly documented expense
reimbursement that had accrued but had not been paid prior to the date of such
termination, and payments for any accrued but unused vacation time.

 

The Employee shall provide two weeks notice in the event of resignation.

 

This offer letter shall be governed by and construed in accordance with the laws
of the Commonwealth of Massachusetts.

 

Yours very truly,

 

/s/ Jeff Baxter   Jeff Baxter   President & CEO  

 

 

[ex10-43_004.jpg]

 

   

 





 [ex10-43_003.jpg]

 

INTELLECTUAL PROPERTY AND
CONFIDENTIAL INFORMATION AGREEMENT

 

This Intellectual Property and Confidential Information Agreement (the
“Agreement”) is entered into as of _________________, 2015 between VBI Vaccines
Inc. (hereinafter called the “Company”) and me, the undersigned individual. I
understand that the references to the “Company” in this Agreement refer to VBI
Vaccines Inc., Variation Biotechnologies (US), Inc., Variation Biotechnologies,
Inc. (Canada) and all past, present and future parents, subsidiaries, affiliates
and related business entities, successors and assigns, wherever located. This
Agreement is intended to cover all of my intellectual property and confidential
information obligations to the Company since the date that I commenced
employment or engagement with the Company (the “Effective Date”).

 

I recognize that the Company is engaged in the vaccine design, development and
manufacturing business. I also recognize the importance of protecting the
Company’s trade secrets, know-how, confidential information and other
proprietary information and related rights acquired through the expenditure of
time, effort and money by the Company.

 

NOW THEREFORE, in consideration of my employment and/or continued employment
with the Company, including the compensation provided to me by the Company and
the benefits I will receive in connection with same, I make the following
representations and agree to the following terms and conditions of my
employment:

 

1.Definitions

 

(a) “Confidential Information” means all of the materials and information
(whether or not reduced to writing and whether or not patentable or protected by
copyright) provided by the Company to me, or which is available to me during the
course of my employment, including, without limitation the following:

 

  i. any and all versions of the Company’s products (whether software or
hardware) and related documentation owned or marketed by the Company;        
ii. all Developments (as defined below);         iii. information regarding the
Company’s business operations, methods and practices, recruiting and training
policies, including marketing strategies, product plans (including unannounced
products), product pricing, margins, hourly rates, per diems and information
regarding the financial affairs of the Company;         iv. customer lists,
quotations or proposals given to customers, requirements of specific customers,
and the names of the suppliers to the Company, and the nature of the Company’s
relationships with these clients and suppliers;         v. technical and
business information of or regarding the clients or customers of the Company
obtained in order to enable or assist the Company in providing such clients or
customers with products and services, including information regarding the
business operations, methods and practices and product plans of such clients;

 

 [ex10-43_004.jpg]

 

   

 





 [ex10-43_003.jpg]

 

  vi. any other trade secret or confidential or proprietary information received
by the Company from third parties and in the possession or control of the
Company; and         vii. any other materials or information related to the
Company’s business which are not generally known to others, regardless of
whether such information is in paper or electronic format or any other format;

 

provided that, Confidential Information shall not include information which:

 

  viii. is generally known or in the public domain at the time of disclosure; or
        ix. though originally Confidential Information becomes generally
available to the public through no fault of mine, as of the date of its becoming
part of the public knowledge.

 

The absence of any notice indicating confidentiality on any material will not
imply that same is not Confidential Information.

 

  (b) “Developments” include, without limitation any methods, processes,
procedures, systems, inventions (whether patentable or not), devices,
discoveries, concepts, know-how, data, databases, technology, products, software
(in executable and source code formats), templates, documentation,
specifications, compilations, designs, reports, trade-marks, and any
enhancements, modifications, or additions to the foregoing or to any products
owned, marketed or used by the Company which relate, directly or indirectly, to
the Company’s present or reasonably foreseeable business or any of my employment
activities and which are developed, created, generated or reduced to practice by
me, alone or jointly with others, during my employment with the Company, whether
during or after working hours, whether prior to or following the Effective Date,
and whether or not resulting from the use of the premises or property of the
Company.

 

2. Non-Disclosure of Confidential Information       At all times during and
subsequent to the termination of my employment with the Company, I shall keep in
strictest confidence and trust the Confidential Information, I shall take all
necessary precautions against unauthorized disclosure of the Confidential
Information, and I shall not directly or indirectly disclose, allow access to,
transmit or transfer the Confidential Information to a third party, nor shall I
copy or reproduce the Confidential Information except as may be reasonably
required for me to perform my duties for the Company.

 

 

[ex10-43_004.jpg]

 

   

 



 [ex10-43_003.jpg]

 

3. Restricted Use of Confidential Information

 

(a) At all times during and subsequent to the termination of my employment with
the Company, I shall not use the Confidential Information in any manner except
as reasonably required for me to perform my duties for the Company.

 

(b) Without limiting my obligations under paragraph 3(a) hereof, I agree that at
all times during and subsequent to the termination of my employment with the
Company I shall not use or take advantage of the Confidential Information for
creating, maintaining or marketing, or aiding in the creation, maintenance or
marketing, of any product which is competitive with any product owned or
marketed by the Company Group.

 

(c) Upon the request of the Company, and in any event upon the termination of my
employment with the Company, I shall immediately return to the Company all
materials, including all copies in whatever form, containing the Confidential
Information which are in my possession or under my control.

 

4. Ownership of Confidential Information and Developments

 

(a) I acknowledge and agree that I shall not acquire any right, title or
interest in or to the Confidential Information.

 

(b) I agree to make full disclosure to the Company of each Development promptly
after its creation.

 

(c) I hereby assign and transfer to the Company, and agree that the Company
shall be the exclusive owner of, all of my right, title and interest to each
Development throughout the world, including all trade secrets, patent rights,
copyrights and all other intellectual property rights therein. I further agree
to cooperate fully at all times during and subsequent to my employment with
respect to signing further documents and doing such acts and other things
reasonably requested by the Company to confirm such transfer of ownership of
rights, including intellectual property rights, effective at or after the time
the Development is created and to obtain patents or copyrights or the like
covering the Developments. I agree that the Company, its assignees and their
licensees are not required to designate me as the author of any Developments. I
agree that the obligations in this paragraph 4(c) shall continue beyond the
termination of my employment with the Company with respect to Developments
created during my employment with the Company.

 

(d) I hereby grant a power of attorney to the Company to have the Company
execute on my behalf all applications, specifications, oaths, assignments and
all other instruments which the Company shall deem necessary in order to apply
for and obtain such rights and in order to assign and convey to Company and its
successors, assigns and nominees sole and exclusive rights, title and interest
in and to such Developments, and any copyrights, patents, trade-marks,
industrial designs (design patents), topographies (mask work rights) or other
intellectual property rights relating thereto.

 

(e) I hereby waive in whole all moral rights which I may have in the
Developments, including the right to the integrity of the Developments, the
right to be associated with the Developments, the right to restrain or claim
damages for any distortion, mutilation or other modification of the
Developments, and the right to restrain use or reproduction of the Developments
in any context and in connection with any product, service, cause or
institution. I will confirm any such waiver from time to time as requested by
the Company.

 

 

[ex10-43_004.jpg]

 

   

 



 [ex10-43_003.jpg]

 

5. List of Pre-employment Inventions

 

If I wish to clarify that something created by me prior to entering into this
Agreement, either alone or jointly with others, that relates to the Company’s
actual or proposed business is not within the scope of this Agreement, I have
listed it on the attached Exhibit “A” (“Pre-employment Inventions”). Exhibit “A”
also includes a listing of the numbers of all applicable registrations or
pending applications for the Pre-employment Inventions in all applicable
countries, and a brief description of all unpatented inventions or ideas, which
I made prior to the commencement of the employment with the Company. Any
patentable improvements made on these Pre-employment Inventions during the term
of the employment and for a period of six (6) months after the termination of
the employment are Developments within the scope of this Agreement. If I use or,
except pursuant to this Section 5, disclose Pre-employment Inventions when
acting within the scope of the employment or otherwise on behalf of the Company,
I hereby grant Company a perpetual, irrevocable, worldwide, royalty-free,
non-exclusive, sublicensable right and license to exploit and use all such
confidential information and intellectual property rights. If no such list is
attached, if the attached list is not completed or if Exhibit “A” is a “NIL”
list, then I hereby represent that I do not own any Pre-employment Inventions as
at the date of this Agreement.

 

6. No Competition or Solicitation

 

Prior to and during the course of my employment with the Company, I have been
and will be exposed to, provided with, given access to the Company’s Proprietary
Information. I have had and will have contacts with the Company’s customers,
potential customers, vendors and distribution network. I understand that the
Company invests substantial time, money and other resources in developing and
maintaining the confidential nature of its Proprietary Information and in
developing its goodwill and reputation. I also understand that the Company
invests substantial time, money and other resources in hiring educating and
training employees and developing in its employees skills and knowledge specific
to the Company and its business.

 

I agree that, during my employment with the Company and for one year thereafter,
regardless of whether I resign or am terminated and regardless of the reason for
termination of my employment relationship, I will not, directly or indirectly,
individually or as a consultant to, or an employee, officer, director, manager,
stockholder (except as a stockholder owning less than one percent (1%) of the
shares of a corporation whose shares are traded on a national securities
exchange), partner, member, or other owner or participant in any business entity
other than the Company:

 

 

[ex10-43_004.jpg]

 



   

 



 [ex10-43_003.jpg]

 

  (a) carry on, participate in, or engage in any business that competes directly
with the Business of the Company in the United States or Canada. For purposes of
this Agreement, the term “Business of the Company” means the research,
development or commercialization of peptide-based vaccines for infectious
diseases affecting humans or animals;         (b) solicit, employ, hire,
endeavor to entice away from the Company, or offer employment or any consulting
arrangement to, any person or entity who is, or was within the one-year period
immediately prior thereto, employed by, or a consultant to, the Company; or    
    (c) solicit or endeavor to entice away from the Company, any person or
entity who is, or was within the one-year period immediately prior thereto, a
customer or client of, supplier to, or other party having material business
relations with the Company.

 

I agree that the restrictions in this Agreement, specifically including those in
paragraphs 2, 3 and 6 above, are reasonable and necessary to protect the
Company’s Confidential Information and goodwill. I further acknowledge that the
restrictions in this Agreement will not prevent me from engaging in work or from
obtaining employment or making a living, other than as expressly set forth in
this Agreement after termination of my employment with the Company.

 

7. No Conflicting Obligations

 

I acknowledge and represent to the Company that my performance during the period
of my employment with the Company shall not breach any agreement or other
obligation to keep confidential the proprietary information of any client of
mine or any other third party. I further acknowledge and represent that I am not
bound by any agreement or obligation with any third party that conflicts with
any of my obligations under this Agreement.

 

I represent and agree that I will not bring to the Company and shall not use in
the performance of my work with the Company, any trade secrets, confidential
information and other proprietary information of any client of mine or any other
third party. I represent and agree that in my work creating Developments I will
not knowingly infringe the intellectual property rights, including copyright, of
any third party.

 

8. Enforcement

 

I acknowledge that full compliance with the terms of this Agreement is necessary
to protect the business and goodwill of the Company and that a breach of this
Agreement will irreparably and continually harm the Company, for which money
damages may not be adequate.

 

I acknowledge and agree that damages may not be an adequate remedy to compensate
the Company for any breach of my obligations contained in this Agreement, and
accordingly I agree that in addition to any and all other remedies available to
it, the Company shall be entitled to seek relief by way of a temporary or
permanent injunction to enforce the obligations contained in this Agreement.
Such relief shall be in addition to and not in lieu of any other remedies
available to Company at law or in equity.

 

I also agree that in such event, I shall be bound by the restrictions set forth
in this Agreement, specifically including those in paragraphs 2, 3 and 6 above,
until a period of one (1) year has expired without a violation of such
restrictions.

 

 

[ex10-43_004.jpg]

 

   

 



 [ex10-43_003.jpg]

 

9. Returning Company Documents

 

I agree that upon the termination of the employment I will deliver to the
Company (and will not keep in my possession or deliver to anyone else) any and
all Confidential Information and Company proprietary information including,
without limitation, devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company, together with any third party information
received by me. In the event of the termination or other cessation of the
employment, I agree to sign and deliver to the Company the “Termination
Certificate” attached hereto as Exhibit “B”. Notwithstanding the foregoing, I
shall be entitled to keep personal copies of (i) my compensation records, (ii)
materials distributed to shareholders generally and (iii) this Agreement.

 

10. General

 

(a) This Agreement shall be governed by and construed in accordance with the
laws in force in the Commonwealth of Massachusetts applicable thereto.

 

(b) If any provision of this Agreement is wholly or partially unenforceable for
any reason, such unenforceable provision or part thereof shall be deemed to be
omitted from this Agreement without in any way invalidating or impairing the
other provisions of this Agreement. Further, a court shall have the authority to
reform and rewrite the “invalid or unenforceable” provision, so it will be valid
and enforceable.

 

(c) In this Agreement any reference to a termination of employment shall include
termination for any reason whatsoever and with or without cause.

 

(d) The obligations herein may not be changed or modified, released or
terminated, in whole or in part, except in writing signed by the President of
the Company and me.

 

(e) This Agreement supersedes all previous agreements, if any, between the
Company and myself with respect to the subject matter of this Agreement. I
agree, however, that this Agreement does not purport to set forth all of the
terms and conditions of my employment, and that I have other obligations to the
Company that are not set forth in this Agreement.

 

(f) The rights and obligations under this Agreement shall survive the
termination of my employment and shall inure to the benefit of and shall be
binding upon (i) my heirs and personal representatives and (ii) the successors
and assigns of the Company.

 

(g) The Company may transfer and/or reassign me and change my duties and
responsibilities, including transferring my employment to a subsidiary,
affiliate or related business entity of Variation Biotechnologies, Inc. based in
Canada. I agree that such changes do not affect, alter or modify my obligations
under this Agreement and that I will continue to be bound by this Agreement
without further consideration or compensation and regardless of any such change.

 

 

[ex10-43_004.jpg]

 

   

 



 [ex10-43_003.jpg]

 

(h) Neither the Company’s failure to enforce the terms of this Agreement on
previous occasions, nor its failure to enforce another agreement similar to this
with another employee, shall constitute a waiver of any term or provision in
this Agreement. The Company must be free to use its own judgment as to when
enforcement of its rights hereunder is appropriate.

 

(i) I HAVE READ THIS AGREEMENT, UNDERSTAND IT, HAVE HAD THE OPPORTUNITY TO
OBTAIN INDEPENDENT LEGAL ADVICE IN RESPECT OF IT, AND I AGREE TO ITS TERMS.

 

(j) I acknowledge having received a fully executed copy of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the 11th day of February, 2015.

 

SIGNED, SEALED AND DELIVERED in the

presence of:

)

)

)

)

Employee: Witness

)

)

Nell. H. Beattie

 



 

  VBI Vaccines Inc.         By:     Name: Jeff Baxter   Title: President & CEO  
   

 

 

[ex10-43_004.jpg]

 

   

 



 [ex10-43_003.jpg]

 

EXHIBIT A

 

List of Pre-employment Inventions (if applicable)

 



Title   Date   Identifying Number or Brief Description ●   ●   ●

 

Brief Description(s) of All of Pre-employment Unpatented Inventions Or Ideas:

 

None

 

Date: _____________, 2015

 

SIGNED, SEALED AND DELIVERED in the

presence of:

)

)

)

)

)

  Witness

)

)

Nell. H. Beattie

 



 

 

[ex10-43_004.jpg]

 

   

 



 [ex10-43_003.jpg]

 

EXHIBIT B

 

Termination Certificate

 





To: VBI Vaccines Inc. (the “Company”)





 

Re:Intellectual Property and Confidential Information Agreement (the
“Agreement”) dated _____________, 2015 between the Company and the Undersigned.

 

This is to certify that I do not have in my possession, nor have I failed to
return, any confidential or proprietary information belonging to the Company,
its subsidiaries, affiliates, licensors, successors or assigns, including
without limitation, devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items. I further certify that I have complied with all the terms of the
Agreement signed by me, including the reporting of any Developments, inventions
and original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that Agreement.

 

I further agree that, in compliance with the Agreement, I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, data bases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its clients, consultants or licensees.

 

Date:           Signature:     Print Name: Nell. H. Beattie  

 

 

[ex10-43_004.jpg]

 

   

 

 

 

